Title: From Thomas Jefferson to George Wythe, [26 May 1793]
From: Jefferson, Thomas
To: Wythe, George



Th: Jefferson to G. Wythe
[26 May 1793]

I duly received, my Dear Sir, the note you inclosed for the 64. dollars which was paid.—We have two blind stories here of which as yet we make nothing. The one is that DuMourier is gone over to the Austrians. The credit of this stands on an English paper only. It is opposed (not by the virtue of the man; he has none, but) by the great forfeit of reputation which he has acquired with the world, and which there seems to have been no sufficient motive for him to throw away. The 2d. story is that he had cut off 10,000 Prussians and among them the K. of Prussia and D. of Brunswick. We know the latter to be out of command, and the former out of the way of DuMourier, and therefore supposed the story made to balance the former one. But it now comes through another captain of a ship, and in better form, to wit that Custine has cut off 10,000 Prussians, without naming the K. of Prussia or D. of Brunswick. Still it is little attended to. Adieu, my dear Sir.
